Citation Nr: 1740092	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-35 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of breast cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from April 1977 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for breast cancer.  This case has since been transferred to the RO in Houston, Texas.
 
In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In April 2014, the Board remanded this matter for further development, to include obtaining VA and private treatment records and to afford the Veteran a VA examination.  That development having been completed, this matter has returned to the Board for further appellate review.

As a matter of clarification, the Board notes that the Veteran's representative, in a July 2017 brief, characterized the issues as entitlement to service connection for residuals of breast cancer and entitlement to a total disability rating based on individual unemployability (TDIU).  An April 2015 rating decision denied entitlement to a TDIU; however, the Veteran has not perfected an appeal of that decision, and the Board does not have jurisdiction over that issue.  The sole issue before the Board is entitlement to service connection for residuals of breast cancer, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  In its April 2014 remand, the Board instructed that a medical opinion be obtained from an oncologist.  However, it does not appear that the examiner who provided the requested opinion in May 2014 is an oncologist.  Thus, an additional medical opinion should be obtained on remand.

Further, the Veteran's representative, in a July 2017 brief, noted the following:  

A rare case report is presented in the Journal of Krishna Institute of Medical Sciences University in the Volume 6 January-March. This report is labeled Infiltrating Ductal Carcinoma Arising in Fibroadenoma and Associated Proliferative Mammary Disease in a 38 Years Old Female, and reads: Although malignant transformation in a fibroadenoma is rare, there is a high suspicion index in middle aged women with proliferative diseases. Women having proliferative disease without atypia have a two-fold elevation in their risk for subsequent invasive breast cancer compared with women without proliferative disease and women with proliferative disease with atypia have a fourfold elevation in relative risk of breast cancer. 

This information should be considered and addressed by the oncologist on remand.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Thereafter, forward the Veteran's claims file to an oncologist for review.  If the examiner determines that a physical examination of the Veteran is required, so schedule the Veteran. 

a)  The oncologist must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current breast condition, to include breast cancer and any residuals of breast cancer, had its clinical onset during active service or is related to any in-service disease, event, or injury.  

*  In addressing this question, the oncologist is specifically asked to address the likelihood that the fibrocystic breast disease in the left breast, with which the Veteran was diagnosed during service, caused or resulted in her later development of invasive ductal carcinoma of the left breast.

b)  In rendering this opinion, the oncologist must consider and address, where necessary, the following:

*  The Veteran's service treatment records (STRs), specifically, a May 1979 record noting a lump in her left breast and providing an impression of fibrocystic disease, a May 1979 surgical referral describing a "1 cm cystic mass medial to the (L) nipple," a September 1979 record noting a firm, movable mass at the border of her areola, and the September 1982 separation examination reflecting no noted clinical abnormalities of the breasts;

*  Private medical records dated from May 2001 to September 2002, including specifically May 2001 mammogram and ultrasound reports identifying a mass in the left breast, a May 2001 biopsy report diagnosing invasive ductal carcinoma, a July 2001 report of operation and pathology report following a diagnosis of infiltrating ductal carcinoma and resultant double mastectomy, and a September 2002 record reflecting the excision of a benign cyst from the left breast, post mastectomy; 

*  The May 2013 Board hearing testimony in which the Veteran asserted a link between fibrocystic breast disease and breast cancer, and noted the residual symptoms of her cancer, including painful surgical scarring, tooth loss due to chemotherapy, and impaired memory and concentration; 

*  The May 2013 opinion of Dr. T.J.M. asserting a "well-established" relationship between breast cancer and fibrocystic breast disease, as well as the supporting medical articles titled "Relationship of Fibrocystic Disease to Carcinoma," "Risk of breast cancer in women with history of benign disease of the breast," "A Critique of the Methodology of Studies of Benign Breast Disease and Breast Cancer Risk," "Benign Breast Disease and the Risk of Breast Cancer," and "Clinicopathological Relationship Between Fibrocystic Disease Complex and Breast Cancer: A Case Report;" 

* The May 2014 VA examination report; and 

*  The case report from the Journal of Krishna Institute of Medical Sciences University mentioned in the July 2017 brief from the Veteran's representative.   

The oncologist must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and citing any medical literature, studies, or treatises relied upon in reaching any opinions and conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  Then, review the medical report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If it is deficient in this regard, return the case to the oncologist for further review and discussion. 

4.  Finally, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





